



Execution Version
GUARANTY AND COLLATERAL AGREEMENT

--------------------------------------------------------------------------------

Dated as of March 19, 2019
among
SEACOR HOLDINGS INC.
and the other Grantors from time to time party hereto
in favor of
JPMORGAN CHASE BANK, N.A.,
as Security Trustee



--------------------------------------------------------------------------------





4823-9888-3206v7

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
SECTION 1.    DEFINED TERMS    1
1.1    Definitions    1
1.2    Other Definitional Provisions    5
SECTION 2.    GUARANTEE    5
2.1    Guarantee    5
2.2    Right of Contribution    6
2.3    No Subrogation    6
2.4    Amendments, etc. with respect to the Obligations    6
2.5    Guarantee Absolute and Unconditional    6
2.6    Reinstatement    7
2.7    Payments    7
2.8    Keepwell    7
SECTION 3.    GRANT OF SECURITY INTEREST    9
SECTION 4.    REPRESENTATIONS AND WARRANTIES    9
4.1    Perfected First Priority Liens    10
4.2    Jurisdiction of Organization or Incorporation; Chief Executive
Office    10
4.3    Pledged Notes; Pledged Stock    10
4.4    Receivables    10
4.5    Contracts    10
SECTION 5.    COVENANTS    11
5.1    Covenants Under the Credit Agreement    11
5.2    Delivery of Instruments and Tangible Chattel Paper    11
5.3    Delivery of Pledged Stock    11


4823-9888-3206v7    i

--------------------------------------------------------------------------------




5.4    Maintenance of Perfected Security Interest; Further Documentation    11
5.5    Intellectual Property    12
5.6    Specified Deposit Accounts    12
SECTION 6.    REMEDIAL PROVISIONS    13
6.1    Certain Matters Relating to Receivables    13
6.2    Communications with Obligors; Grantors Remain Liable    13
6.3    Pledged Stock; Pledged Notes    13
6.4    Proceeds to be Turned Over To Security Trustee    15
6.5    Application of Proceeds    16
6.6    Code and Other Remedies    16
6.7    Private Sales.    16
6.8    Subordination    17
6.9    Deficiency    17
SECTION 7.    THE Security Trustee    17
7.1    Security Trustee’s Appointment as Attorney-in-Fact, etc    17
7.2    Duty of Security Trustee    18
7.3    Filing of Financing Statements    19
7.4    Authority of Security Trustee    19
SECTION 8.    MISCELLANEOUS    19
8.1    Amendments in Writing; Joinder of Additional Grantors.    19
8.2    Notices    19
8.3    No Waiver by Course of Conduct; Cumulative Remedies    20
8.4    Enforcement Expenses; Indemnification    20
8.5    Successors and Assigns    20


4823-9888-3206v7    ii

--------------------------------------------------------------------------------




8.6    Set-Off    21
8.7    Counterparts    21
8.8    Severability    21
8.9    Section Headings    21
8.10    INTEGRATION    21
8.11    GOVERNING LAW    21
8.12    SUBMISSION TO JURISDICTION; WAIVERS    21
8.13    Acknowledgements    22
8.14    Releases    23






SCHEDULES
Schedule 1    Notice Addresses
Schedule 2    Description of Pledged Stock and Pledged Notes
Schedule 3    Perfection Matters
Schedule 4    Jurisdictions of Organization and Chief Executive Offices




4823-9888-3206v7    iii

--------------------------------------------------------------------------------





GUARANTY AND COLLATERAL AGREEMENT
This GUARANTY AND COLLATERAL AGREEMENT, dated as of March 19, 2019, is entered
into by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Grantors”), in favor of JPMorgan
Chase Bank, N.A. (“JPMorgan”), as security trustee (in such capacity, the
“Security Trustee”) for the Secured Parties (as defined below).
WITNESSETH:
WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among SEACOR HOLDINGS INC., a
corporation duly incorporated and existing under the laws of the State of
Delaware (together with its successors and permitted assigns, the “Borrower”),
the banks and other financial institutions or entities from time to time parties
thereto as lenders (the “Lenders”) and JPMorgan, as administrative agent (in
such capacity, the “Administrative Agent”) and as Security Trustee for the
Secured Parties, the Lenders have severally agreed to make revolving loans and
other extensions of credit to the Borrower for the benefit of the Borrower and
its Subsidiaries upon the terms and subject to the conditions set forth therein;
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses pursuant to Section 5.5 of the Credit Agreement;
WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the revolving loans and other extensions of credit under the Credit
Agreement; and
WHEREAS, it is a condition precedent to the obligation of the Lenders and
Issuing Banks to make their initial respective revolving loans and other
extensions of credit to the Borrower under the Credit Agreement that the
Grantors shall have executed and delivered this Agreement to the Security
Trustee for the ratable benefit of the Secured Parties;
NOW, THEREFORE, in consideration of the premises and to induce the Security
Trustee and the Secured Parties to enter into the Credit Agreement and to induce
the Lenders and Issuing Banks to make their respective revolving loans and other
extensions of credit to the Borrower thereunder, each Grantor hereby agrees with
the Security Trustee, for the ratable benefit of the Secured Parties, as
follows:

SECTION 1.    DEFINED TERMS
1.1    Definitions.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used but not defined herein shall have the meanings assigned to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Chattel Paper, Commercial Tort Claims, Deposit Account,
Documents, Equipment, General Intangibles, Inventory, and Supporting
Obligations.
(b)    The following terms shall have the following meanings:


4823-9888-3206v7    1

--------------------------------------------------------------------------------




“Additional Grantor” has the meaning given to this term in Section 8.1(b).
“Agreement” means this Guaranty and Collateral Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Assumption Agreement” has the meaning given to this term in Section 8.1(b).
“Collateral” has the meaning given to this term in Section 3.
“Collateral Account” means any collateral account established by the Security
Trustee as provided in Section 6.1(b) or 6.4.
“Contracts” means any agreement, instrument, or other undertaking (a) for the
construction of any Collateral Vessel or any refurbishment, refitting, redesign
or other improvement to an existing Collateral Vessel or (b) any bareboat, time
or voyage charter, contract of affreightment or other contract for the use or
employment of a Collateral Vessel to which a Grantor is or may become a party or
by which it or any of its property is or may be bound.
“Control” has the meaning given to this term under Sections 9-104, 9-105, 9-106
or 9-107 of the New York UCC, as applicable.
“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, and (b) the right to obtain
all renewals thereof.
“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.
“Domestic Subsidiary” means any Subsidiary that is either (a) incorporated or
organized under the laws of the United States, any State thereof or the District
of Columbia or (b) disregarded for U.S. federal income tax purposes and the
parent is either the Borrower or any other Domestic Subsidiary.
“Event of Default” means any “event of default” under the Credit Agreement.
“Excluded Assets” means (a) any Capital Stock in Unrestricted Subsidiaries, (b)
any property to the extent the grant or maintenance of a Lien on such property
(i) is prohibited by applicable law, (ii) except as otherwise provided in the
definition of Net Cash Proceeds in the Credit Agreement, could reasonably be
expected to result in material adverse tax consequences to the Borrower or any
Subsidiary of the Borrower, (iii) requires a consent not obtained of any
Governmental Authority pursuant to applicable law or (iv) is prohibited by, or
constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property or, in
the case of any Pledged Stock or Pledged Note (other than any of the foregoing
issued by a Grantor), any applicable shareholder or similar agreement, except to
the extent that such term in such contract, license, agreement, instrument or
other document or shareholder or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law (including without limitation, pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC), (c) any property as
to which the Security Trustee and the Borrower agree in writing that the costs
of obtaining


4823-9888-3206v7    2

--------------------------------------------------------------------------------




a security interest in, or Lien on, such property, or perfection thereof, are
excessive in relation to the value to the Secured Parties of the security
interest afforded thereby, (d) any owned or leased improved real property, (e)
any Capital Stock in any Foreign Subsidiary and (f) any intent-to-use trademark
applications filed in the United States Patent and Trademark Office to the
extent that, and solely during the period in which the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable Law.
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Guarantor Obligations” means with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Credit
Document, in each case, whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by such
Guarantor pursuant to the terms of this Agreement or any other Credit Document);
provided that the term “Guarantor Obligations” shall not include (i) any
Excluded Swap Obligations.
“Guarantors” means each Grantor other than the Borrower.
“Indemnified Parties” has the meaning given to this term in Section 8.4(a)(i).
“Instrument” means (a) all “instruments” as such term is defined in Section
9-102(a)(47) of the New York UCC and (b) whether or not constituting
“instruments” as so defined, all Pledged Notes.
“Insurances” means (i) all insurances in respect of each Collateral Vessel,
whether heretofore, now or hereafter effected, and all renewals of or
replacements for the same, (ii) all claims, returns of premium or other amounts
and other moneys and claims for moneys due and to become due under or in respect
of such insurances, (iii) all other rights of the Borrower under or in respect
of such insurances, and (iv) any proceeds of any of the foregoing.
“Intellectual Property” means all rights, priorities and privileges relating to
intellectual property, whether arising under United States, multinational or
foreign laws or otherwise, including, without limitation, the Copyrights, the
Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.
“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to the Borrower or any of its Subsidiaries.
“Issuer” means any Grantor other than the Borrower, in such Person’s capacity as
an issuer of Pledged Stock.
“Material Chattel Paper” has the meaning given to this term in Section 5.2.
“Material Intellectual Property” means, as of any time of determination, any
Intellectual Property of a Grantor that such Grantor, in its reasonable business
judgment, determines is material to the conduct of the Grantors’ business, taken
as a whole, at such time.


4823-9888-3206v7    3

--------------------------------------------------------------------------------




“Motor Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other assets covered by a certificate of title law of any
Governmental Authority and all tires and other appurtenances to any of the
foregoing, excluding for the avoidance of doubt any Ship, as defined in the
applicable Collateral Vessel Mortgage.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Obligations” means (a) with respect to the Borrower, its Secured Obligations
and (b) with respect to each Guarantor, its Guarantor Obligations.
“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.
“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, (b) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, and (c) all rights to obtain any reissues or
extensions of the foregoing.
“Pledged Notes” means all Intercompany Notes and all other promissory notes
issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business); provided that in no event shall any Excluded Asset constitute
Pledged Notes.
“Pledged Stock” means, collectively, the Capital Stock of any Grantor other than
the Borrower and any shares, stock certificates, options, interests or rights of
any nature whatsoever in respect of such Capital Stock; provided that in no
event shall any Excluded Asset constitute Pledged Stock.
“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the New York UCC.
“Qualified Keepwell Provider” means in respect of any Rate Management and
Currency Protection Obligation, each Credit Party that, at the time the relevant
guarantee (or grant of the relevant security interest, as applicable) becomes
effective with respect to such Rate Management and Currency Protection
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell or
guarantee with respect to such Rate Management and Currency Protection
Obligation pursuant to Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
“Secured Parties” has the meaning given to this term in Section 4.
“Securities Act” means the Securities Act of 1933, as amended.
“Specified Deposit Accounts” means, collectively, a Deposit Account held in the
name of the Borrower as (i) its main operating account maintained with JPMorgan
Chase Bank, N.A., account number


4823-9888-3206v7    4

--------------------------------------------------------------------------------




2747972400, and account name SEACOR Holdings Inc. and (ii) a deposit account for
the debt coverage purpose specified under Section 6.14 of the Credit Agreement.
“Termination Date” means the date on which Security Termination shall have
occurred.
“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark.
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto and
(b) the right to obtain all renewals thereof.
1.2    Other Definitional Provisions. (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified. References to Schedules herein shall be deemed to refer to
such Schedules as they may be supplemented by Annexes to any Grantor’s
Assumption Agreement.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2.    GUARANTEE
2.1    Guarantee. (a)  Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Security Trustee as a primary
obligor and not merely as a surety, for the ratable benefit of the Secured
Parties and their respective successors and permitted endorsees, transferees and
assigns, the prompt and complete payment in cash when due and payable and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.
(b)    Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder shall in no
event exceed the amount which can be guaranteed by such Guarantor under
applicable federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in Section 2.2).
(c)    Each Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Security Trustee or any Secured Party hereunder.
(d)    The guarantee contained in this Section 2 shall remain in full force and
effect until the Termination Date, notwithstanding that from time to time during
the term of the Credit Agreement no Obligations may be outstanding.
(e)    No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Security Trustee
or any Secured Party from the Borrower, any of the


4823-9888-3206v7    5

--------------------------------------------------------------------------------




Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Obligations or any payment received or
collected from such Guarantor in respect of the Obligations), remain liable for
the Obligations up to the maximum liability of such Guarantor hereunder until
the earlier of (i) the Termination Date and (ii) such Guarantor’s release
herefrom in accordance with Section 8.14.
2.2    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Security Trustee and the Secured Parties, and each
Guarantor shall remain liable to the Security Trustee and the Secured Parties
for the full amount guaranteed by such Guarantor hereunder.
2.3    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Security Trustee or any other Secured Party, no Guarantor shall be entitled to
be subrogated to any of the rights of the Security Trustee or any other Secured
Party against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Security Trustee or any other Secured
Party for the payment of the Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
the Termination Date. If any amount shall be paid to any Guarantor on account of
such subrogation rights at any time prior to the Termination Date, such amount
shall be held by such Guarantor in trust for the Security Trustee for the
ratable benefit of the Secured Parties, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Security Trustee in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Security Trustee, if required), to be applied
against the Obligations, whether matured or unmatured, in accordance with the
Credit Agreement.
2.4    Amendments, etc. with respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, (a) any demand for payment of any of the Obligations made by the
Security Trustee or any other Secured Party may be rescinded by the Security
Trustee or such Secured Party and any of the Obligations continued, (b) the
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Security Trustee or any other Secured Party, (c) any Credit Agreement and
any other Credit Documents and any other documents executed and delivered in
connection therewith may be amended, restated, amended and restated, modified,
supplemented or terminated, in whole or in part, as the Security Trustee (or the
“Required Lenders” or all Lenders (each, as defined in the Credit Agreement), as
the case may be) may deem advisable from time to time, in accordance with the
terms thereof, and (d) any collateral security, guarantee or right of offset at
any time held by the Security Trustee or any other Secured Party for the payment
of the Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Security Trustee nor any Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.


4823-9888-3206v7    6

--------------------------------------------------------------------------------




2.5    Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Security Trustee or any other Secured
Party upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Security Trustee and the Secured Parties, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon such Guarantor with respect to the Obligations. Each
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Credit
Agreement or any other Credit Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Security Trustee or any
other Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any other Person against the Security Trustee or any
other Secured Party, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of the Borrower or such Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the
Borrower for the Obligations, or of such Guarantor under the guarantee contained
in this Section 2, in bankruptcy or in any other instance (other than payment or
performance). When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Guarantor, the Security Trustee or any other
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against the
Borrower, any other Guarantor or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Security Trustee or any other Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Security Trustee or any other Secured Party
against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
2.6    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Security Trustee or any other Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
2.7    Payments. Payments made by any Guarantor hereunder in respect of the
Obligations will be paid to the Security Trustee without set-off or counterclaim
in the Administrative Agent’s Account in accordance with the terms of the Credit
Agreement.
2.8    Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under this guarantee in respect of any


4823-9888-3206v7    7

--------------------------------------------------------------------------------




Rate Management and Currency Protection Obligation (provided, however, that each
Qualified Keepwell Provider shall only be liable under this Section 2.8 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 2.8, or otherwise under this guarantee,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified
Keepwell Provider under this Section 2.8 shall remain in full force and effect
until the earlier of (i) Security Termination and (ii) such Qualified Keepwell
Provider’s release herefrom in accordance with Section 8.3. Each Qualified
Keepwell Provider intends that this Section 2.8 constitute, and this Section 2.8
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.


4823-9888-3206v7    8

--------------------------------------------------------------------------------





SECTION 3.    GRANT OF SECURITY INTEREST
Each Grantor hereby grants to the Security Trustee, for the ratable benefit of
the Secured Parties, a security interest in, and collaterally assigns to the
Security Trustee, for the ratable benefit of the Secured Parties, all of such
Grantor’s right, title and interest in and to the following property, whether
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations:
(a)    all Accounts;
(b)    all Chattel Paper;
(c)    the Specified Deposit Accounts;
(d)    all Documents (other than title documents with respect to Vessels or
Motor Vehicles);
(e)    all Equipment
(f)    all General Intangibles
(g)    all Instruments;
(h)    all Insurances;
(i)    all Intellectual Property;
(j)    all Inventory;
(k)    all Pledged Stock;
(l)    all Receivables;
(m)    all Commercial Tort Claims in excess of $1,000,000;
(n)    all books and records pertaining to the property described in clauses (a)
through (m) above; and
(o)    to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;
provided, however, that notwithstanding any of the other provisions set forth in
this Agreement or any other Credit Document, this Agreement shall not constitute
a grant of a security interest in, or a collateral assignment of, any Excluded
Assets, and no Excluded Asset shall constitute Collateral.

SECTION 4.    REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent, the Security Trustee and the other Secured
Parties to enter into the Credit Agreement and the Credit Documents and to
induce the Secured Parties to make their respective extensions of credit (and
extend services and other financial accommodations) to the Borrower


4823-9888-3206v7    9

--------------------------------------------------------------------------------




and other Grantors thereunder, each Grantor hereby represents and warrants (a)
to each Secured Party on the Closing Date, and (b) to each Lender, each Issuing
Bank and the Administrative Agent (the “Secured Parties”) on each other date
required by Section 4.3 of the Credit Agreement, as follows:
4.1    Perfected First Priority Liens. The security interests granted pursuant
to this Agreement (a) constitute valid security interests in all of the
Collateral in favor of the Security Trustee, for the ratable benefit of the
Secured Parties, as collateral security for the Obligations to the extent such
security interest may be created under the New York UCC, (b) upon (i) the
completion of the filings specified on Schedule 3 and the payment of all filing
fees and (ii) the Security Trustee taking possession or Control of all
Collateral with respect to which a security interest may be perfected only by
possession or Control, will constitute a perfected security interest in the
Collateral (other than such Collateral in which a security interest cannot be
perfected under the New York UCC) and (c) are prior to all other Liens on the
Collateral in existence on the date hereof except for unrecorded Liens permitted
by the Credit Agreement which have priority over the Liens on the Collateral by
operation of law, Permitted Liens existing on the date hereof and the Permitted
Maritime Liens.
4.2    Jurisdiction of Organization or Incorporation; Chief Executive Office. As
of the date hereof (or, in the case of any Grantor who becomes a party hereto
after the date hereof, as of the date of such Grantor’s Assumption Agreement),
such Grantor’s jurisdiction of organization or incorporation and the location of
such Grantor’s chief executive office or principal place of business, as the
case may be, are specified on Schedule 4.
4.3    Pledged Notes; Pledged Stock. As of the date hereof (or, in the case of
any Grantor who becomes a party hereto after the date hereof, as of the date of
such Grantor’s Assumption Agreement), (a) Schedule 2 hereto sets forth all of
the Pledged Notes (other than Intercompany Notes), with an outstanding principal
balance as of such date in excess of $1,000,000 individually or $3,000,000 in
the aggregate, and all of the Pledged Stock owned by such Grantor as of such
date, (b) the shares of Pledged Stock pledged by such Grantor hereunder
constitute all the issued and outstanding shares of all classes of the Capital
Stock of each Issuer owned by such Grantor , (c) all of the shares of the
Pledged Stock have been duly and validly issued and are fully paid and, to the
extent applicable, are non-assessable, (d) each of the Pledged Notes constitutes
the legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing and (e) each Grantor is the
record and beneficial owner of, and has good and marketable title to, the
Instruments and Pledged Stock pledged by it hereunder, free of any and all Liens
or options in favor of, or claims of, any other Person, except Permitted Liens
existing on the date hereof and the security interest created by this Agreement.
4.4    Receivables. As of the date hereof, (a) no amount payable to such Grantor
under or in connection with any Receivable is evidenced by any Instrument or
Material Chattel Paper which has not been delivered to the Security Trustee, (b)
none of the obligors on any Receivables is a Governmental Authority and (c) the
amounts represented by such Grantor to the Lenders from time to time as owing to
such Grantor in respect of the Receivables will at such time be accurate.
4.5    Contracts. Except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect, no consent of any
party (other than such Grantor) to any Contract is required, or purports to be
required, in connection with the execution, delivery and performance of this
Agreement, except as has been obtained.


4823-9888-3206v7    10

--------------------------------------------------------------------------------





SECTION 5.    COVENANTS
Each Grantor covenants and agrees with the Security Trustee and, until the
Security Termination, each Secured Party that:
5.1    Covenants Under the Credit Agreement. Each covenant made by the Borrower
with respect to any Grantor in the Credit Agreement is hereby incorporated by
reference as if made by the Grantor herein to the Secured Parties, as the case
may be, under the Credit Agreement.
5.2    Delivery of Instruments and Tangible Chattel Paper. If any Instrument
(other than checks in the ordinary course of business and Intercompany Notes) or
Tangible Chattel Paper in an amount in excess of $1,000,000 individually or
$3,000,000 in the aggregate (for all such Instruments and Tangible Chattel
Paper) (collectively, “Material Chattel Paper”) shall constitute Collateral of
such Grantor, such Grantor shall promptly notify the Security Trustee of the
existence of such Collateral and, upon the request of the Security Trustee,
deliver such Instrument or Tangible Chattel Paper to the Security Trustee, duly
indorsed in a manner reasonably satisfactory to the Security Trustee, to be held
as Collateral pursuant to this Agreement.
5.3    Delivery of Pledged Stock. (a)  If such Grantor shall receive any
certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of any Pledged Stock, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
shares of the Pledged Stock, or otherwise in respect thereof such Grantor shall
accept the same as the agent of the Security Trustee, hold the same in trust for
the Security Trustee, for the ratable benefit of the Secured Parties, and
deliver the same forthwith to the Security Trustee in the exact form received,
duly indorsed by such Grantor to the Security Trustee, if required, together
with an undated stock power covering such certificate duly executed in blank by
such Grantor, to be held by the Security Trustee, subject to the terms hereof,
as additional collateral security for the Obligations. If an Event of Default
shall have occurred and be continuing, (i) any sums paid upon or in respect of
the Pledged Stock, including upon the liquidation or dissolution of any Issuer
thereof shall be paid over to the Security Trustee to be held by it hereunder as
additional collateral security for the Obligations, and in case any distribution
of capital shall be made on or in respect of the Pledged Stock or any property
shall be distributed upon or with respect to the Pledged Stock pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Security Trustee, be
delivered to the Security Trustee to be held by it hereunder as additional
collateral security for the Obligations and (i) if any sums of money or property
so paid or distributed in respect of the Pledged Stock shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Security Trustee, hold such money or property in trust for the Security
Trustee for the ratable benefit of the Secured Parties, segregated from other
funds of such Grantor, as additional collateral security for the Obligations.
(b)    In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Stock issued by it and will comply with such terms insofar as such terms are
applicable to it, and (ii) hereby consents to (x) the grant by each other
Grantor of a security interest hereunder in any Pledged Stock issued by it in
favor of the Security Trustee and (y) the transfer of any Pledged Stock issued
by it to the Security Trustee or the Security Trustee’s nominee and to the
substitution of the Security Trustee or such nominee as a partner, member or
shareholder or other equity holder of the Pledged Stock without any instructions
from such Grantor and each Grantor agrees that each Issuer shall be fully
protected in so complying.


4823-9888-3206v7    11

--------------------------------------------------------------------------------




5.4    Maintenance of Perfected Security Interest; Further Documentation.
(a)    Such Grantor shall maintain the security interest created by this
Agreement in the Collateral as a perfected security interest having at least the
priority described in Section 4.1 and shall defend such security interest
against the claims and demands of all Persons whomsoever, subject to the rights
of such Grantor under the Credit Documents to Dispose of the Collateral and
taking into account Permitted Liens.
(b)    At any time and from time to time, upon the written request of the
Security Trustee, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents (in a form reasonably satisfactory to the Security
Trustee) and take such further actions as the Security Trustee may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted, including, without
limitation, the filing of any financing or continuation statements under the UCC
in effect in any jurisdiction with respect to the security interests created
hereby.
5.5    Intellectual Property. (a) Such Grantor (either itself or through
licensees) will not (and will not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby any Copyrights that
constitute Material Intellectual Property may become invalidated or otherwise
impaired. Such Grantor will not (either itself or through licensees) do any act
whereby any Copyrights that constitute Material Intellectual Property may fall
into the public domain.
(b)    Except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect, such Grantor (either itself or
through licensees) will not do any act that knowingly uses any Material
Intellectual Property to infringe the intellectual property rights of any other
Person.
(c)    Except to the extent such Grantor determines in its good faith reasonable
business judgment that such Material Intellectual Property is no longer
necessary to its business or does not have substantial value, such Grantor will
notify the Security Trustee and the Lenders promptly if it knows, or has reason
to know, that any application or registration relating to any Material
Intellectual Property may become forfeited, abandoned or dedicated to the
public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademarks Office or United States
Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any Material Intellectual Property
or such Grantor’s right to register the same or to own and maintain the same.
(d)    Except to the extent such Grantor determines in its good faith reasonable
business judgment that such Material Intellectual Property is no longer
necessary to its business or does not have substantial value, such Grantor will
take all reasonable and necessary steps, including, without limitation, in any
proceeding before the United States Patent and Trademarks Office or United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of the
Material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.
(e)    In the event that any Material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Security Trustee after it learns thereof.


4823-9888-3206v7    12

--------------------------------------------------------------------------------




5.6    Specified Deposit Accounts. Until the Security Termination, the Borrower
shall maintain each Specified Deposit Account with JPMorgan Chase Bank, N.A. The
Borrower shall have the exclusive right to direct deposits and withdrawals from
the Specified Deposit Account that is the Borrower’s main operating account for
as long as no Event of Default has occurred or is continuing.

SECTION 6.    REMEDIAL PROVISIONS
6.1    Certain Matters Relating to Receivables. (a)   At any time after the
occurrence and during the continuation of an Event of Default, the Security
Trustee shall have the right to make test verifications of the Receivables in
any manner and through any medium that it reasonably considers advisable, and
each Grantor shall use commercially reasonable efforts to furnish all such
assistance and information as the Security Trustee may reasonably require in
connection with such test verifications.
(a)    The Security Trustee hereby authorizes each Grantor to collect such
Grantor’s Receivables; provided, however, that the Security Trustee may curtail
or terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Security Trustee at any
time after the occurrence and during the continuance of an Event of Default, any
payments of the Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within ten Business Days after such collection)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Security Trustee if required, in a Collateral Account maintained
under the sole dominion and control of the Security Trustee, subject to
withdrawal by the Security Trustee for the account of the Secured Parties only
as provided in Section 6.5, and (ii) until so turned over, shall be held by such
Grantor in trust for the Security Trustee and the Secured Parties, segregated
from other funds of such Grantor. Each such deposit of Proceeds of Receivables
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.
6.2    Communications with Obligors; Grantors Remain Liable. (a)  The Security
Trustee in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables and any counterparties to the Contracts to verify
with them to the Security Trustee’s satisfaction the existence, amount and terms
of any such Receivables or Contracts.
(b)    Upon the request of the Security Trustee at any time after the occurrence
and during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables and counterparties to the Contracts that such
Receivables and such Contracts have been assigned to the Security Trustee for
the ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Security Trustee.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of its Receivables and Contracts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Security Trustee nor any Secured Party has any obligation
or liability under any Receivable (or any agreement giving rise thereto) or
Contract by reason of or arising out of this Agreement or the receipt by the
Security Trustee or any Secured Party of any payment relating thereto, nor shall
the Security Trustee or any Secured Party be obligated in any manner to perform
any of the obligations of any Grantor under or pursuant to any Receivable (or
any agreement giving rise thereto) or Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.


4823-9888-3206v7    13

--------------------------------------------------------------------------------




6.3    Pledged Stock; Pledged Notes. (a)  Unless an Event of Default shall have
occurred and be continuing and the Security Trustee or the Required Lenders
shall have delivered a notice to the Grantors indicating that such rights shall
vest in the Security Trustee:
(i)    each Grantor shall be exclusively entitled to exercise any and all voting
and other consensual rights, and shall have exclusive “control” (within the
meaning of 46 U.S.C. § 50501), pertaining to the Pledged Stock, Pledged Notes or
any distributions relating thereto or any part thereof for any purpose not
inconsistent with the terms or purposes hereof; provided, however, that no
Grantor shall in any event exercise such rights in any manner that will
materially and adversely affect the rights and remedies of the Security Trustee
as secured party hereunder; and
(ii)    each Grantor shall be entitled to receive and retain any and all
distributions, but only if and to the extent made in accordance with the
provisions of the Credit Agreement; provided, however, that any and all such
distributions consisting of rights or interests in the form of Pledged Stock or
Pledged Notes shall promptly (and in any event within 30 days after receipt
thereof or such later time as may be extended by the Security Trustee in its
sole discretion) be delivered to the Security Trustee to hold as Pledged Stock
or Pledged Notes, as applicable, and shall, if received by any Grantor, be
received in trust for the benefit of the Security Trustee, be segregated from
the other property or funds of such Grantor and be forthwith delivered to the
Security Trustee as Collateral in the same form as so received (with any
necessary or reasonably requested endorsement).
(b)    If an Event of Default has occurred and is continuing:
(i)    all rights of each Grantor to exercise any voting and other consensual
rights, or any other form of “control” (within the meaning of 46 U.S.C. §
50501), it would otherwise be entitled to exercise pursuant to Section 6.3(a)(i)
shall cease, and all such rights shall thereupon become vested in the Security
Trustee, which shall thereupon have the sole right to exercise such rights until
the applicable Event of Default is no longer continuing, in which case the
Security Trustee’s rights under this Section 6.3(b)(ii) shall cease to be
effective, subject to revesting in the event of a subsequent Event of Default
that is continuing; provided that, other than with respect to any Event of
Default under Section 8.1(f) or (g) of the Credit Agreement, no such rights
shall be vested in the Security Trustee until such time as the Security Trustee
or the Required Lenders shall have delivered a notice to the Grantors indicating
that such rights shall vest in the Security Trustee; and
(ii)    All rights of each Grantor to receive distributions that it would
otherwise be authorized to receive and retain pursuant to Section 6.3(a)(ii)
without further action shall cease and all such rights shall thereupon become
vested in the Security Trustee, which shall thereupon have the sole right to
receive and hold as Collateral such distributions until the applicable Event of
Default is no longer continuing, in which case the Security Trustee’s rights
under this Section 6.3(b)(ii) shall cease to be effective, subject to revesting
in the event of a subsequent Event of Default that is continuing; provided that,
other than with respect to any Event of Default under Section 8.1(f) or (g) of
the Credit Agreement, no such rights shall be vested in the Security Trustee
until such time as the Security Trustee or the Required Lenders shall have
delivered a notice to the Grantors indicating that such rights shall vest in the
Security Trustee.
(iii)    All distributions that are received by any Grantor contrary to the
provisions of Section 6.3(b)(ii) shall be received in trust for the benefit of
the Security Trustee, shall be segregated from the other funds of such Grantor
and shall immediately be paid over to the Security Trustee as Collateral in the
same form as so received (with any necessary or reasonably requested
endorsement).


4823-9888-3206v7    14

--------------------------------------------------------------------------------




(c)    Each Grantor hereby authorizes and instructs each other Grantor that is
an Issuer of any Pledged Stock or an obligor of any Pledged Note pledged by such
Grantor hereunder to (i) comply with any instruction received by it from the
Security Trustee in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer and each obligor, as the case may be, shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to such
Pledged Stock or Pledged Note directly to the Security Trustee.
(d)    Any provision of this Agreement to the contrary notwithstanding,
(i)    no provision in this Agreement is intended to convey to the Security
Trustee or the Lenders “control” within the meaning of 46 U.S.C. § 50501 of the
Issuer of any Pledged Stock that owns a Collateral Vessel or that charters by
demise any vessel, in either case, documented under the laws and flag of the
United States with a coastwise endorsement unless and until the Security Trustee
or the Lenders shall become vested (and while the Security Trustee or the
Lenders remain so vested) with the rights to exercise the voting and other
consensual rights, or any other form of “control” (within the meaning of 46
U.S.C. § 50501), or to receive distributions relating to such Pledged Stock,
pursuant to Section 6.3(b)(ii) hereof, and no provision in this Agreement shall
be construed as conveying such control (unless and until the Security Trustee or
the Lenders shall become vested (and while the Security Trustee or the Lenders
remain so vested) with the rights to exercise the voting and other consensual
rights, or any other form of “control” (within the meaning of 46 U.S.C. §
50501), to receive such distributions, pursuant to Section 6.3(b)(ii) hereof);
(ii)    each of the Security Trustee and the Lenders shall not (i) exercise any
voting or other consensual rights, or any other form of “control” (within the
meaning of 46 U.S.C. § 50501), under this Agreement, or (ii) receive any
distributions under this Agreement in respect of any Pledged Stock issued by any
Issuer that owns a Collateral Vessel or that charters by demise any vessel, in
either case, documented under the laws and flag of the United States with a
coastwise endorsement or any parent entity of such owner or charterer at any
level, in each case unless and until the Security Trustee or the Lenders shall
become vested (and while the Security Trustee or the Lenders remain so vested)
with such rights to exercise the voting and other consensual rights, or any
other form of “control” (within the meaning of 46 U.S.C. § 50501), or to receive
distributions, pursuant to Section 6.3(b)(ii) hereof; and
(iii)    the Security Trustee may not, and shall not, exercise any right under
this Agreement, or foreclose or sell any Pledged Stock, under this Agreement, in
a manner that would cause any Collateral Vessel or any vessel chartered by
demise to an Issuer, in either case, documented under the laws and flag of the
United States with a coastwise endorsement to lose its eligibility for
documentation under the laws of the United States with a coastwise endorsement,
and any purported exercise of a power granted to the Security Trustee by this
Agreement which would cause or result in any Collateral Vessel or any vessel
chartered by demise to an Issuer, in either case, documented under the laws and
flag of the United States with a coastwise endorsement having such coastwise
endorsement forfeited, or make such vessel ineligible for such endorsement shall
be null and void.
(e)    In the event that the Security Trustee shall have instituted any
proceeding to enforce any right, power or remedy under this Agreement by
foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Security Trustee, then and in every such case, the Grantors, the Security
Trustee and each other Secured Party shall be restored to their respective
former positions and rights hereunder with respect to the Collateral, and all
rights, remedies and powers of the Security Trustee and the other Secured
Parties shall continue as if no such proceeding had been instituted.


4823-9888-3206v7    15

--------------------------------------------------------------------------------




6.4    Proceeds to be Turned Over To Security Trustee. In addition to the rights
of the Security Trustee and the Secured Parties specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, all Proceeds of Collateral received by any Grantor consisting of
cash, checks and Cash Equivalents shall be held by such Grantor in trust for the
Security Trustee for the ratable benefit of the Secured Parties, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Security Trustee in the exact form received by such
Grantor (duly indorsed by such Grantor to the Security Trustee, if required).
All Proceeds received by the Security Trustee hereunder shall be held by the
Security Trustee in a Collateral Account maintained under its sole dominion and
control. All Proceeds while held by the Security Trustee in a Collateral Account
(or by such Grantor in trust for the Security Trustee for the ratable benefit of
the Secured Parties) shall continue to be held as collateral security for all
the Obligations and shall not constitute payment thereof until applied as
provided in Section 6.5.
6.5    Application of Proceeds. If any Collateral is sold or otherwise realized
upon by the Security Trustee in connection with any foreclosure, collection or
other enforcement of the liens granted to the Security Trustee in the Collateral
Documents, the proceeds received by the Security Trustee from such foreclosure,
collection or other enforcement or realization will be distributed by the
Security Trustee in accordance with the Credit Agreement.
6.6    Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Security Trustee, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Security Trustee, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, presentments, protests, advertisements
and notices are hereby waived), may during the continuance of an Event of
Default, forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Security Trustee or any other Secured Party or elsewhere
upon such terms and conditions as it may deem advisable and at such commercially
reasonable prices as it may deem best, for cash or on credit or for future
delivery without assumption of any credit risk. The Security Trustee and each
other Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Security Trustee’s request, to
assemble the Collateral and make it available to the Security Trustee at places
which the Security Trustee shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Security Trustee shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Security Trustee and the other Secured
Parties hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in
accordance with Section 6.5. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against the
Security Trustee or any other Secured Party arising out of the exercise by them
of any rights hereunder. If any notice of a proposed sale or other disposition
of Collateral shall be required by law, such notice shall be deemed reasonable
and proper if given at least 10 days before such sale or other disposition.


4823-9888-3206v7    16

--------------------------------------------------------------------------------




6.7    Private Sales. Each Grantor recognizes that the Security Trustee may be
unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of restricted purchasers which will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Security Trustee shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so. Each
Grantor agrees to use commercially reasonable efforts to do or cause to be done
all such other acts as may be reasonably necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable law. Each Grantor
further agrees that a breach of any of the covenants contained in this Section
6.7 will cause irreparable injury to the Administrative Agent and the Lenders,
that Administrative Agent and the Lenders have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 6.7 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred under the Credit Agreement.
6.8    Subordination. Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Security Trustee, all Indebtedness owing by any other Grantor to it shall be
fully subordinated to the indefeasible payment in full in cash of the
Obligations (other than indemnification and other contingent obligations as to
which no claim has been made at any time of determination).
6.9    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Security Trustee or any other Secured Party to collect such deficiency.

SECTION 7.    THE SECURITY TRUSTEE
7.1    Security Trustee’s Appointment as Attorney-in-Fact, etc. (a)  Subject to
the final paragraph of this clause (a), each Grantor hereby irrevocably
constitutes and appoints the Security Trustee and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Grantor and
in the name of such Grantor or in its own name, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
reasonably desirable to accomplish the purposes of this Agreement, and, without
limiting the generality of the foregoing, each Grantor hereby gives the Security
Trustee the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Security Trustee for the purpose of collecting any and all
such moneys due under any such Receivable or Contract or with respect to any
other Collateral whenever payable;


4823-9888-3206v7    17

--------------------------------------------------------------------------------




(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Security Trustee may reasonably request to evidence the Security Trustee’s
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;
(iii)    unless being disputed as permitted by the Credit Agreement, pay or
discharge taxes and Liens levied or placed on or threatened against the
Collateral, effect any repairs or purchase any insurance called for by the terms
of this Agreement and pay all or any part of the premiums therefor and the costs
thereof;
(iv)    execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
(v)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Security Trustee or as the Security Trustee shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Security Trustee may deem appropriate; (7)
assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Security Trustee shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Security
Trustee were the absolute owner thereof for all purposes, and do, at the
Security Trustee’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Security Trustee deems necessary to
protect, preserve or realize upon the Collateral and the Security Trustee’s
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
Anything in this Section 7.1(a) to the contrary notwithstanding, the Security
Trustee agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.1(a) unless an Event of Default shall have
occurred and be continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Security Trustee at its option, but without any obligation
so to do, may perform or comply, or otherwise cause performance or compliance.
(c)    The expenses of the Security Trustee reasonably incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any past due Base Rate Loans under the Credit
Agreement, from the date of payment by the Security Trustee to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Security Trustee on demand.
(d)    Each Grantor hereby ratifies all that said attorneys shall in good faith
and lawfully do or cause to be done by virtue and in accordance with the terms
hereof. All powers, authorizations and agencies


4823-9888-3206v7    18

--------------------------------------------------------------------------------




contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
7.2    Duty of Security Trustee. The Security Trustee’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Security Trustee deals with similar
property for its own account. Neither the Security Trustee, any Lender nor any
of their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Security Trustee hereunder are solely to protect the
Security Trustee’s interests in the Collateral and shall not impose any duty
upon the Security Trustee to exercise any such powers. The Security Trustee
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers, and neither the Security Trustee nor any of its
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.
7.3    Filing of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Security Trustee to file or record financing statements
and other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Security Trustee reasonably determines appropriate to perfect the
security interests of the Security Trustee under this Agreement. Each Grantor
authorizes the Security Trustee to use the collateral description “all personal
property” or words of similar import in any such financing statements.
7.4    Authority of Security Trustee. Each Grantor acknowledges that the rights
and responsibilities of the Security Trustee under this Agreement with respect
to any action taken by the Security Trustee or the exercise or non-exercise by
the Security Trustee of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Security Trustee and the other Secured Parties,
be governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the Security
Trustee and the Grantors, the Security Trustee shall be conclusively presumed to
be acting as agent for the Secured Parties with full and valid authority so to
act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

SECTION 8.    MISCELLANEOUS
8.1    Amendments in Writing; Joinder of Additional Grantors. (a)    No
amendment or waiver of or consent to any departure from any provision of this
Agreement shall be effective unless it is in writing and signed by each the
Security Trustee and each Grantor, except, for the avoidance of doubt, any
Assumption Agreement executed and delivered in accordance with Section 8.1(b)
need only be executed by the parties thereto. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given and to the extent specified in such writing. In addition, all such
amendments and waivers shall be effective only if given with the necessary
approvals under Section 11.11 of the Credit Agreement, including, without
limitation, the approvals of the requisite percentage of Lenders under the
Credit Agreement, if applicable.
(b)    Upon the execution and delivery by any Person of an assumption agreement
in substantially the form of Annex 1 attached hereto (each, an “Assumption
Agreement”), (a) such Person shall be referred to as an “Additional Grantor” and
shall become and be a Grantor hereunder in all respects, and each reference


4823-9888-3206v7    19

--------------------------------------------------------------------------------




in this Agreement to a “Grantor” shall also mean and be a reference to such
Additional Grantor, and each reference in any other Credit Document to a
“Grantor” shall also mean and be a reference to such Additional Grantor, and (b)
each reference herein to “this Agreement,” “hereunder”, “hereof” or words of
like import referring to this Agreement, and each reference in any other Credit
Document to the “Guaranty and Collateral Agreement”, “thereunder” “thereof” or
words of like import referring to this Agreement, shall mean and be a reference
to this Agreement as supplemented by such Assumption Agreement.
8.2    Notices. All notices, requests and demands to or upon (i) the Security
Trustee shall be given to the Security Trustee at its address set forth on
Schedule 1 hereto (or such other address as the Security Trustee may designate
in writing pursuant to a notice given to the other parties in accordance with
this Section 8.2) or (ii) any Grantor shall be given to such Grantor at its
address set forth on Schedule 1 hereto (or such other address as such Grantor
may designate in writing pursuant to a notice given to the other parties in
accordance with this Section 8.2), and any such notice, request or demand shall
be effected in the manner provided for in Section 11.7 of the Credit Agreement.
8.3    No Waiver by Course of Conduct; Cumulative Remedies. No delay or failure
on the part of the Security Trustee, any Administrative Agent or any Secured
Party in the exercise of any power, right or remedy under this Agreement or any
other Credit Document shall operate as a waiver thereof or as an acquiescence in
any default, nor shall any single or partial exercise thereof preclude any other
or further exercise of any other power, right or remedy. To the fullest extent
permitted by applicable law, the powers, rights and remedies under this
Agreement and any other Credit Document of the Security Trustee, each
Administrative Agent, and each Secured Party are cumulative to, and not
exclusive of, any powers, rights or remedies any of them would otherwise have.
8.4    Enforcement Expenses; Indemnification.
(a)    The Borrower and each other Grantor agrees to:
(i)    pay or reimburse each Lender, each Affiliate of a Lender, the
Administrative Agent, the Security Trustee, and their respective directors,
officers, employees, attorneys and agents (collectively, the “Indemnified
Parties”) for all its reasonable costs and expenses incurred in enforcing or
preserving any rights under this Agreement and the other Collateral Documents to
which the Borrower or such other Grantor is a party, including, without
limitation, the reasonable fees and disbursements of counsel for the Indemnified
Parties, plus local counsel in each appropriate jurisdiction and, in the case of
an actual or perceived conflict of interest, another firm of counsel for the
Indemnified Party affected by such conflict;
(ii)    pay, and to save each Indemnified Party harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales and other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement and the other Collateral Documents;
and
(iii)    indemnify and hold harmless each Indemnified Party from all loses,
claims, damages, penalties, judgments, liabilities and expenses of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement and the other Collateral
Documents, in each case to the extent the Borrower would be required to do so
pursuant to, and for the avoidance of doubt, subject to the limitations of,
Section 11.13 of the Credit Agreement; provided that each reference therein to a
“Borrower” shall be deemed to be a reference therein to the “Borrower and the
other Grantors” and each reference therein to the “Indemnified Parties” shall be
deemed to be a reference therein to the “Indemnified Parties” as defined herein.


4823-9888-3206v7    20

--------------------------------------------------------------------------------




(b)    The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Credit Documents.
8.5    Successors and Assigns. This Agreement shall be binding upon the
successors and permitted assigns of each Grantor and shall inure to the benefit
of the Security Trustee and the other Secured Parties and their successors and
permitted assigns; provided that no Grantor may assign, transfer or delegate any
of its rights or obligations under this Agreement without the prior written
consent of the Security Trustee.
8.6    Set-Off. In addition to any rights and remedies of the Lenders provided
by law, upon the occurrence of, and throughout the continuance of, any Event of
Default, each Lender shall have the right, without prior notice to any Grantor,
any such prior notice being expressly waived (in case of an Event of Default
that has occurred and is continuing) by each Grantor to the extent permitted by
applicable law, upon any Obligations becoming due and payable by any Grantor
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of such Grantor. Each
Lender agrees promptly to notify the relevant Grantor and the Security Trustee
in writing after any such application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such application;
provided further, that to the extent prohibited by applicable law as described
in the definition of “Excluded Swap Obligation,” no amounts received from, or
set off with respect to, any Grantor shall be applied to any Excluded Swap
Obligations of such Grantor.
8.7    Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, each of which when executed shall be deemed an original, but all such
counterparts taken together shall constitute one and the same Agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic method of transmission (in .pdf format) shall be
effective as delivery of a manually executed original counterpart of this
Agreement.
8.8    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.9    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
8.10    INTEGRATION. THIS WRITTEN AGREEMENT AND THE OTHER CREDIT DOCUMENTS
CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES AND SUPERSEDE ALL EARLIER
OR CONTEMPORANEOUS AGREEMENTS, WHETHER WRITTEN OR ORAL, CONCERNING THE SUBJECT
MATTER OF THE CREDIT DOCUMENTS. THIS WRITTEN AGREEMENT TOGETHER WITH THE OTHER
CREDIT DOCUMENTS REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


4823-9888-3206v7    21

--------------------------------------------------------------------------------




8.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF NEW YORK.
8.12    SUBMISSION TO JURISDICTION; WAIVERS.
(a)    TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO
AGREE THAT ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR THE OTHER COLLATERAL DOCUMENTS, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF THE SECURITY TRUSTEE, ANY ADMINISTRATIVE AGENT, THE BORROWER AND ANY OTHER
GRANTOR HEREUNDER OR THEREUNDER MAY BE BROUGHT AND MAINTAINED IN THE COURTS OF
THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK LOCATED IN THE COUNTY OF
NEW YORK. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER AND
EACH OTHER GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH SUCH LITIGATION. THE BORROWER AND EACH GRANTOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS, BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER AND EACH GRANTOR HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER
MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT THE BORROWER OR ANY GRANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, SUCH PERSON HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER COLLATERAL DOCUMENTS.
(b)    TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY OTHER COLLATERAL DOCUMENT, OR
UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN
THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
BANKING RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR THE OTHER
COLLATERAL DOCUMENTS, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.
(c)    EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 8.2. NOTHING IN THIS


4823-9888-3206v7    22

--------------------------------------------------------------------------------




AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(d)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THIS SECTION 8.12 OR
OTHERWISE RELATING TO THE CREDIT DOCUMENTS ANY SPECIAL, INDIRECT, CONSEQUENTIAL
OR PUNITIVE DAMAGES (as opposed to direct or actual damages).
8.13    Acknowledgements. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents to which it is a party;
(b)    neither the Security Trustee nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Credit Documents, and the relationship
between the Grantors, on the one hand, and the Security Trustee and Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.
8.14    Releases. (a)   Any Lien on any Collateral granted to or held by, and
any Guaranty of a Guarantor of the Obligations to, any Administrative Agent
and/or the Security Trustee hereunder shall automatically be released,
terminated and discharged (as used in this Section 8.14, “released”) without the
need for any further action by any Person: (i) upon the Termination Date or
(ii) as otherwise provided in Section 11.20(a) of the Credit Agreement and all
rights to the Collateral shall revert to the Grantors upon such release. At the
request and sole expense of any Grantor following any such termination, the
Security Trustee shall promptly deliver to such Grantor any Collateral held by
the Security Trustee hereunder, and promptly execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
termination.
(b)    In addition, the Security Trustee shall, following request and at the
sole expense of the Borrower, without the need for any further action by any
Person, subordinate or release any Lien on any Collateral as provided in Section
11.20(b) of the Credit Agreement.
[Signature Pages Follow]


4823-9888-3206v7    23

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Collateral Agreement to be duly executed and delivered as of the date first
above written.


BORROWER:                    SEACOR HOLDINGS INC.


By: /s/ SCOTT WEBER_______________
Name: Scott Weber
Title: Senior Vice President, Corporate
Development and Finance




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this written consent on, and
to be effective as of, the day and year first written above.


CLEANCOR HOLDINGS LLC




By:    /s/ ERIC FABRIKANT______________
    Name: Eric Fabrikant
    Title: President




BEING THE SOLE MEMBER OF                         CLEANCOR ENERGY SOLUTIONS LLC


[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





WITT O'BRIEN'S LLC




By:    /s/ WILLIAM C. LONG________
    Name: William C. Long
    Title: Secretary




BEING THE SOLE MEMBER OF
STRATEGIC CRISIS ADVISORS LLC




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





SEABULK TOWING, INC.




By:    /s/ DANIEL J. THOROGOOD______
    Name: Daniel J. Thorogood
    Title: President




BEING THE SOLE MEMBER OF
KS MARITIME HOLDINGS (US) LLC




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





By:    /s/ ERIC FABRIKANT_______
    Name: Eric Fabrikant
    


By:    /s/ TIMOTHY POWER________
    Name: Timothy Power


BEING ALL OF THE MEMBERS OF THE BOARD OF
ARCTIC LEASING LLC
GATEWAY TERMINALS LLC
SCF BARGE LINE LLC
SCF FLEETING LLC
SCF REAL ESTATE LLC
SCF RIVERPORT LLC
SCF SERVICES LLC
SCF SHIPYARDS LLC
SCF TERMINALS LLC
SCF WAXLER MARINE LLC
SEACOR AMH LLC
SEACOR COMMODITY TRADING LLC
SEACOR INLAND RIVER TRANSPORT INC.
SEACOR SUGAR LLC
SOYLUTIONS LLC
WESTON BARGE LINE, INC.




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------







By:    /s/ ERIC FABRIKANT______
    Name: Eric Fabrikant
    


By:    /s/ BRUCE P. WEINS________
    Name: Bruce P. Weins




BEING ALL OF THE MEMBERS OF THE BOARD OF
CARIBBEAN TUGZ LLC
CLEANCOR HOLDINGS LLC
ECO-TANKERS CREW MANAGEMENT LLC
F2 SEA INC.
GRAHAM OFFSHORE TUGS LLC
MCCALL BOAT RENTALS OCEAN BARGES LLC
ORM HOLDINGS II LLC
ORM HOLDINGS INC.
PHOENIX CREW MANAGEMENT LLC
SEABULK CHEMICAL TRANSPORT INC.
SEABULK OCEAN TRANSPORT, INC.
SEABULK PETROLEUM TRANSPORT LLC
SEABULK TANKERS, INC.
SEABULK TOWING, INC.
SEABULK TRANSPORT INC.
SEACAP APT LEASING INC.
SEACOR CAPITAL CORPORATION
SEACOR CONTAINER LINES LLC
SEACOR MANAGEMENT SERVICES INC.
SEACOR MERIDIAN INC.
SEACOR OFFSHORE OCEAN BARGES LLC
SEACOR PAYROLL MANAGEMENT LLC
SEACOR TANKERS HOLDINGS INC.
SEACOR TANKERS INC.
SEACOR VISION OCEAN BARGES LLC
SEACOR WORLDWIDE OCEAN BARGES LLC
SEADOR HOLDINGS LLC
SIL HOLDINGS LLC
WITT O’BRIEN’S PAYROLL MANAGEMENT LLC




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





By:    /s/ ERIC FABRIKANT______
    Name: Eric Fabrikant
    


By:    /s/ DANIEL J. THOROGOOD__
    Name: Daniel J. Thorogood




BEING ALL OF THE MEMBERS OF THE BOARD OF
CARIBSHIP LLC
PORT DANIA HOLDINGS I LLC
PORT DANIA HOLDINGS II LLC
SEABULK TOWING HOLDINGS INC.
SEACOR ISLAND LINES LLC
SEACOR OCEAN INVESTMENTS LLC




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





By:    /s/ CHARLES FABRIKANT___
    Name:      Charles Fabrikant
    


By:    /s/ ERIC FABRIKANT______
    Name:      Eric Fabrikant




By:    /s/ DANIEL J. THOROGOOD__
    Name:      Daniel J. Thorogood
    


By:    /s/ HENRY NUZUM__________
    Name: Henry Nuzum




BEING ALL OF THE MEMBERS OF THE BOARD OF
CENTRAL GULF LINES, INC.
WATERMAN STEAMSHIP CORPORATION




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





By:    /s/ ERIC FABRIKANT______
    Name:      Eric Fabrikant
    


By:    /s/ JEFFREY WOODS_______
    Name: Jeffrey Woods




BEING ALL OF THE MEMBERS OF THE BOARD OF
CLEANCOR LNG LLC
CLEANCOR POWER SOLUTIONS LLC CLEANCOR PRESSURE VESSELS LLC CLEANCOR SOLUCIONES
ENERGÉTICAS LLC




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





By:    /s/ ERIC FABRIKANT______
    Name:      Eric Fabrikant
    


By:    /s/ TIMOTHY POWER________
    Name: Timothy Power


By:    /s/ BRUCE P. WEINS_________
    Name: Bruce P. Weins






BEING ALL OF THE MEMBERS OF THE BOARD OF
ILLINOIS CORN PROCESSING HOLDINGS INC.
SCF MARINE INC.




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





By:    /s/ ERIC FABRIKANT______
    Name:      Eric Fabrikant
    


By:    /s/ DANIEL J. THOROGOOD__
    Name: Daniel J. Thorogood




By:    /s/ BRUCE P. WEINS_________
    Name: Bruce P. Weins






BEING ALL OF THE MEMBERS OF THE BOARD OF
INTERNATIONAL SIDPHOLDING CORPORATION
SEABULK FLEET MANAGEMENT LLC
UNITED OCEAN SERVICES INC.




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





By:    /s/ ERIC FABRIKANT______
    Name:      Eric Fabrikant
    


By:    /s/ JEFFREY WOODS_______
    Name: Jeffrey Woods




BEING ALL OF THE MEMBERS OF THE BOARD OF
MESA LNG PARTNERS LLC




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





By:    /s/ TIM WHIPPLE__________
    Name:      Tim Whipple
    


By:    /s/ GREGORY FENTON_____
    Name: Gregory Fenton




By:    /s/ PAUL MURRAY__________
    Name: Paul Murray






BEING ALL OF THE MEMBERS OF THE BOARD OF
O'BRIEN'S RESPONSE MANAGEMENT, L.L.C.
WITT O'BRIEN'S PR LLC
WITT O'BRIEN'S USVI, LLC


[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





By:    /s/ ERIC FABRIKANT______
    Name:      Eric Fabrikant
    


By:    /s/ KEN GILLUM___________
    Name: Ken Gillum




By:    /s/ LISA MARREKIN________
    Name: Lisa Marrekin




By:    /s/ TIMOTHY POWER________
    Name: Timothy Power




By:    /s/ BRUCE P. WEINS_________
    Name: Bruce P. Weins


BEING ALL OF THE MEMBERS OF THE BOARD OF
SCF BARGE LINE VESSEL HOLDINGS LLC




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





By:    /s/ ERIC FABRIKANT______
    Name:      Eric Fabrikant
    


By:    /s/ PABLO GUTIERREZ_____
    Name: Pablo Gutierrez




By:    /s/ TIMOTHY POWER________
    Name: Timothy Power




BEING ALL OF THE MEMBERS OF THE BOARD OF
SCF COLOMBIA (US) LLC




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





By:    /s/ MYRON MCDONOUGH___
    Name:      Myron McDonough
    


By:    /s/ TIMOTHY POWER________
    Name: Timothy Power




BEING ALL OF THE MEMBERS OF THE BOARD OF
SCF LEWIS AND CLARK FLEETING LLC
SCF LEWIS AND CLARK TERMINALS LLC




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





By:    /s/ DANIEL HUTCHINS______
    Name:      Daniel Hutchins
    


By:    /s/ SCOTT WEBER___________
    Name: Scott Weber




BEING ALL OF THE MEMBERS OF THE BOARD OF
SEACAP LEASING ASSOCIATES II LLC
SEACAP LEASING ASSOCIATES III LLC
SEACAP LEASING ASSOCIATES IV LLC
SEACAP LEASING ASSOCIATES V LLC
SEACAP LEASING ASSOCIATES VI LLC
SEACAP LEASING ASSOCIATES IX LLC
SEACAP LEASING ASSOCIATES X LLC




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





By:    /s/ BRUCE P. WEINS_________
    Name:      Bruce P. Weins


By:    /s/ SCOTT WEBER___________
    Name: Scott Weber




BEING ALL OF THE MEMBERS OF THE BOARD OF
SEACOR ASSET MANAGEMENT LLC




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





By:    /s/ BRUCE P. WEINS_________
    Name:      Bruce P. Weins




By:    /s/ ERIC FABRIKANT______
    Name:      Eric Fabrikant




By:    /s/ SCOTT WEBER___________
    Name: Scott Weber




BEING ALL OF THE MEMBERS OF THE BOARD OF
SEACOR ENVIRONMENTAL SERVICES INC.
SEACOR RESPONSE INC.




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





By:    /s/ ERIC FABRIKANT______
    Name:      Eric Fabrikant




By:    /s/ SCOTT WEBER___________
    Name: Scott Weber




BEING ALL OF THE MEMBERS OF THE BOARD OF
SEACOR MERCHANT LLC




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





By:    /s/ DANIEL J. THOROGOOD__
    Name:      Daniel J. Thorogood




By:    /s/ MICHAEL LAFLEUR______
    Name: Michael LaFleur




BEING ALL OF THE MEMBERS OF THE BOARD OF
TRAILER BRIDGE HOLDINGS LLC




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





By:    /s/ TIM WHIPPLE___________
    Name:      Tim Whipple




By:    /s/ MICHAEL GALLAGHER___
    Name: Michael Gallagher




BEING ALL OF THE MEMBERS OF THE BOARD OF
WITT O'BRIEN'S INSURANCE SERVICES, LLC




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





By:    /s/ CHARLES FABRIKANT___
    Name:      Charles Fabrikant




By:    /s/ ERIC FABRIKANT______
    Name: Eric Fabrikant




By:    /s/ BRUCE P. WEINS_________
    Name: Bruce P. Weins




BEING ALL OF THE MEMBERS OF THE BOARD OF
WITT O'BRIEN'S, LLC


[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





C-TERMS PARTNERS




/s/ KEN GILLUM___________
Name: Ken Gillum
Title: Authorized Officer


[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





SEABULK MARINE SERVICES, INC.




/s/ KEN GILLUM___________
Name: Ken Gillum
Title: Authorized Officer




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





SEABULK OCEAN TRANSPORT, INC.


/s/ KEN GILLUM___________
Name: Ken Gillum
Title: Authorized Officer


[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





SEABULK TOWING SERVICES, INC.




/s/ KEN GILLUM___________
Name: Ken Gillum
Title: Authorized Officer


[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Security Trustee


By: /s/ CAROLINE EAGAN_______________
Name: Caroline Eagan
Title: Vice President




[SIGNATURE PAGE TO GUARANTY AND COLLATERAL AGREEMENT]

--------------------------------------------------------------------------------








Schedule 1
NOTICE ADDRESSES
Security Trustee:


JPMorgan Chase Bank, N.A.
10 S Dearborn St, Floor L2S
Chicago, IL  60603
Attention: Jasmine Doke
Telephone: 312-732-2671
Facsimile: 844-490-5663
Email: jpm.agency.cri@jpmorgan.com and jasmine.c.doke@chase.com


Grantors:


c/o SEACOR HOLDINGS INC.
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Attention: Bill Long
Telephone: 954-627-5206
Fax: 281-670-1401
Email: blong@ckor.com






4823-9888-3206v7

--------------------------------------------------------------------------------





Schedule 2
DESCRIPTION OF PLEDGED STOCK AND PLEDGED NOTES
Pledged Equity (Certificated):
None.

Pledged Equity (Non-certificated):
Grantor
Issuer
Percentage of Total Interests in Issuer Pledged
SEACOR Commodity Trading LLC
Arctic Leasing LLC
100%
Seabulk Towing Holdings Inc.
Caribbean Tugz LLC
100%
SEACOR Container Lines LLC
CARIBSHIP LLC
100%
International Shipping Corporation
CENTRAL GULF LINES, INC.
100%
CLEANCOR Holdings LLC
CLEANCOR Energy Solutions LLC
100%
SEACOR Capital Corporation
CLEANCOR Holdings LLC
100%
CLEANCOR Energy Solutions LLC
CLEANCOR LNG LLC
100%
CLEANCOR Energy Solutions LLC
CLEANCOR Power Solutions LLC
100%
CLEANCOR Energy Solutions LLC
CLEANCOR Pressure Vessels LLC
100%
CLEANCOR Power Solutions LLC
CLEANCOR SOLUCIONES ENERGÉTICAS LLC
100%
Port Dania Holdings I LLC
C-Terms Partners
50%
Port Dania Holdings II LLC
C-Terms Partners
50%
SEACOR Tankers Holdings Inc.
Eco-Tankers Crew Management LLC
100%
SEACOR Holdings Inc.
F2 SEA Inc.
100%
SCF Terminals LLC
GATEWAY TERMINALS LLC
100%
Seabulk Towing Holdings Inc.
Graham Offshore Tugs LLC
100%



4823-9888-3206v8



--------------------------------------------------------------------------------




SEACOR Holdings Inc.
Illinois Corn Processing Holdings Inc.
100%
SEACOR Ocean Transport Inc.
International Shipholding Corporation
100%
SEABULK TOWING, INC.
KS Maritime Holdings (US) LLC
100%
SEACOR Ocean Transport Inc.
MCCALL BOAT RENTALS OCEAN BARGES LLC
100%
CLEANCOR LNG LLC
Mesa LNG Partners LLC
100%
Witt O'Brien's, LLC
O'Brien's Response Management, L.L.C.
100%
ORM Holdings Inc.
ORM Holdings II LLC
100%
SEACOR Holdings Inc.
ORM Holdings Inc.
100%
SEACOR Tankers Holdings Inc.
Phoenix Crew Management LLC
100%
SIL Holdings LLC
Port Dania Holdings I LLC
100%
SIL Holdings LLC
Port Dania Holdings II LLC
100%
SEACOR Inland River Transport Inc.
SCF Barge Line LLC
100%
Seabulk Petroleum Transport LLC
SCF Barge Line Vessel Holdings LLC
100%
SEACOR Inland River Transport Inc.
SCF Colombia (US) LLC
100%
SEACOR Inland River Transport Inc.
SCF Fleeting LLC
100%
SCF Fleeting LLC
SCF Lewis and Clark Fleeting LLC
100%
SCF Terminals LLC
SCF Lewis and Clark Terminals LLC
100%
SEACOR Inland River Transport Inc.
SCF Marine Inc.
100%
SEACOR Inland River Transport Inc.
SCF Real Estate LLC
100%
SCF Real Estate LLC
SCF RIVERPORT LLC
100%
SEACOR Inland River Transport Inc.
SCF Services LLC
100%



4823-9888-3206v7

--------------------------------------------------------------------------------




SEACOR Inland River Transport Inc.
SCF Shipyards LLC
100%
SEACOR Inland River Transport Inc.
SCF Terminals LLC
100%
SEACOR Inland River Transport Inc.
SCF Waxler Marine LLC
100%
SEACOR Tankers Inc.
Seabulk Chemical Transport Inc.
100%
SEACOR Ocean Transport Inc.
Seabulk Fleet Management LLC
100%
SEACOR Tankers Holdings Inc.
Seabulk Marine Services, Inc.
100%
SEACOR Tankers Inc.
SEABULK OCEAN TRANSPORT, INC.
100%
SEACOR Tankers Inc.
Seabulk Petroleum Transport LLC
100%
SEACOR Tankers Holdings Inc.
Seabulk Tankers, Inc.
100%
SEACOR Ocean Transport Inc.
Seabulk Towing Holdings Inc.
100%
Seabulk Towing Holdings Inc.
Seabulk Towing Services, Inc.
100%
Seabulk Towing Holdings Inc.
SEABULK TOWING, INC.
100%
SEACOR Capital Corporation
Seacap APT Leasing Inc.
100%
SEACOR Capital Corporation
SEACAP Leasing Associates II LLC
100%
SEACOR Capital Corporation
SEACAP Leasing Associates III LLC
100%
SEACOR Capital Corporation
SEACAP Leasing Associates IV LLC
100%
SEACOR Capital Corporation
SEACAP Leasing Associates IX LLC
100%
SEACOR Capital Corporation
SEACAP Leasing Associates V LLC
100%
SEACOR Capital Corporation
SEACAP Leasing Associates VI LLC
100%
SEACOR Capital Corporation
SEACAP Leasing Associates X LLC
100%
SCF Terminals LLC
SEACOR AMH LLC
100%
SEACOR Meridian Inc.
SEACOR Asset Management LLC
100%
SEACOR Holdings Inc.
SEACOR Capital Corporation
100%



4823-9888-3206v7

--------------------------------------------------------------------------------




SEACOR Capital Corporation
SEACOR Commodity Trading LLC
100%
SEACOR Ocean Transport Inc.
SEACOR Container Lines LLC
100%
SEACOR Holdings Inc.
SEACOR Environmental Services Inc.
100%
SEACOR Holdings Inc.
SEACOR Inland River Transport Inc.
100%
SIL Holdings LLC
SEACOR Island Lines LLC
100%
SEACOR Holdings Inc.
SEACOR Management Services Inc.
100%
SEACOR Holdings Inc.
SEACOR Merchant LLC
100%
SEACOR Holdings Inc.
SEACOR Meridian Inc.
100%
SEACOR Ocean Transport Inc.
SEACOR Ocean Investments LLC
100%
SEACOR Holdings Inc.
SEACOR Ocean Transport Inc.
100%
SEACOR Ocean Transport Inc.
SEACOR Offshore Ocean Barges LLC
100%
SEACOR Meridian Inc.
SEACOR Payroll Management LLC
100%
SEACOR Environmental Services Inc.
SEACOR Response Inc.
100%
SEACOR Capital Corporation
SEACOR Sugar LLC
100%
SEACOR Ocean Transport Inc.
SEACOR Tankers Holdings Inc.
100%
SEACOR Tankers Holdings Inc.
SEACOR Tankers Inc.
100%
SEACOR Ocean Transport Inc.
SEACOR Vision Ocean Barges LLC
100%
SEACOR Ocean Transport Inc.
SEACOR Worldwide Ocean Barges LLC
100%
SEACOR Holdings Inc.
SeaDor Holdings LLC
100%
SEACOR Container Lines LLC
SIL Holdings LLC
100%
SCF Terminals LLC
SOYLUTIONS LLC
100%
Witt O'Brien's, LLC
Strategic Crisis Advisors LLC
100%
SEACOR Ocean Transport Inc.
Trailer Bridge Holdings LLC
100%
International Shipholding Corporation
United Ocean Services Inc.
100%



4823-9888-3206v7

--------------------------------------------------------------------------------




SEACOR Sugar LLC
V&A Commodity Traders LLC
100%
International Shipholding Corporation
WATERMAN STEAMSHIP CORPORATION
100%
SCF Barge Line LLC
WESTON BARGE LINE, INC.
100%
O'Brien's Response Management, L.L.C.
WITT O'BRIEN'S INSURANCE SERVICES, LLC
100%
Witt O'Brien's, LLC
Witt O'Brien's Payroll Management LLC
100%
Witt O'Brien's, LLC
WITT O'BRIEN'S PR LLC
100%
Witt O'Brien's, LLC
Witt O'Brien's USVI, LLC
100%
ORM Holdings Inc.
Witt O'Brien's, LLC
54.2%
ORM Holdings II LLC
Witt O'Brien's, LLC
45.8%





Pledged Notes:


None.




4823-9888-3206v7

--------------------------------------------------------------------------------





Schedule 3
PERFECTION MATTERS
Uniform Commercial Code Filings
Grantor
Filing Office
Arctic Leasing LLC
Delaware
Caribbean Tugz LLC
Delaware
CARIBSHIP LLC
Delaware
CENTRAL GULF LINES, INC.
Delaware
CLEANCOR Energy Solutions LLC
Delaware
CLEANCOR Holdings LLC
Delaware
CLEANCOR LNG LLC
Delaware
CLEANCOR Pressure Vessels LLC
Delaware
CLEANCOR SOLUCIONES ENERGÉTICAS LLC
Puerto Rico
C-Terms Partners
Florida
Eco-Tankers Crew Management LLC
Delaware
F2 SEA Inc.
Delaware
GATEWAY TERMINALS LLC
Delaware
Graham Offshore Tugs LLC
Delaware
Illinois Corn Processing Holdings Inc.
Delaware
International Shipholding Corporation
Delaware
KS Maritime Holdings (US) LLC
Delaware
MCCALL BOAT RENTALS OCEAN BARGES LLC
Delaware
Mesa LNG Partners LLC


Delaware
O’Brien’s Response Management, L.L.C.
Delaware
ORM Holdings II LLC
Delaware



4823-9888-3206v7

--------------------------------------------------------------------------------




ORM Holdings Inc.
Delaware
Phoenix Crew Management LLC
Delaware
Port Dania Holdings I LLC
Delaware
Port Dania Holdings II LLC
Delaware
SCF Barge Line LLC
Delaware
SCF Barge Line Vessel Holdings LLC
Delaware
SCF Colombia (US) LLC
Delaware
SCF Fleeting LLC
Delaware
SCF Lewis and Clark Fleeting LLC
Delaware
SCF Lewis and Clark Terminals LLC
Delaware
SCF Marine Inc.
Delaware
SCF Real Estate LLC
Delaware
SCF RIVERPORT LLC
Delaware
SCF Services LLC
Delaware
SCF Shipyards LLC
Delaware
SCF Terminals LLC
Delaware
SCF Waxler Marine LLC
Delaware
Seabulk Chemical Transport Inc.
Delaware
Seabulk Fleet Management LLC
Delaware
Seabulk Marine Services, Inc.
Florida
SEABULK OCEAN TRANSPORT, INC.
Florida
Seabulk Petroleum Transport LLC
Delaware
Seabulk Tankers, Inc.
Delaware
Seabulk Towing Holdings Inc.
Delaware
Seabulk Towing Services, Inc.
Florida



4823-9888-3206v7

--------------------------------------------------------------------------------




SEABULK TOWING, INC.
Delaware
Seabulk Transport Inc.
Delaware
SEACAP APT Leasing Inc.
Delaware
SEACAP Leasing Associates II LLC
Delaware
SEACAP Leasing Associates III LLC
Delaware
SEACAP Leasing Associates IV LLC
Delaware
SEACAP Leasing Associates IX LLC
Delaware
SEACAP Leasing Associates V LLC
Delaware
SEACAP Leasing Associates VI LLC
Delaware
SEACAP Leasing Associates X LLC
Delaware
SEACOR AMH LLC
Delaware
SEACOR Asset Management LLC
Delaware
SEACOR Capital Corporation
Delaware
SEACOR Commodity Trading LLC
Delaware
SEACOR Container Lines LLC
Delaware
SEACOR Environmental Services Inc.
Delaware
SEACOR Holdings Inc.
Delaware
SEACOR Inland River Transport Inc.
Delaware
SEACOR Island Lines LLC
Delaware
SEACOR Management Services Inc.
Delaware
SEACOR Merchant LLC
Delaware
SEACOR Meridian Inc.
Delaware
SEACOR Ocean Investments LLC
Delaware
SEACOR Ocean Transport Inc.
Delaware
SEACOR Offshore Ocean Barges LLC
Delaware



4823-9888-3206v7

--------------------------------------------------------------------------------




SEACOR Payroll Management LLC
Delaware
SEACOR Response Inc.
Delaware
SEACOR Sugar LLC
Delaware
SEACOR Tankers Holdings Inc.
Delaware
SEACOR Tankers Inc.
Delaware
SEACOR Vision Ocean Barges LLC
Delaware
SEACOR Worldwide Ocean Barges LLC
Delaware
SeaDor Holdings LLC
Delaware
SIL Holdings LLC
Delaware
SOYLUTIONS LLC
Illinois
Strategic Crisis Advisors LLC
Georgia
Trailer Bridge Holdings LLC
Delaware
United Ocean Services Inc.
Delaware
V&A Commodity Traders LLC
Delaware
WATERMAN STEAMSHIP CORPORATION
New York
WESTON BARGE LINE, INC.
Delaware
WITT O’BRIEN’S INSURANCE SERVICES, LLC
New Jersey
Witt O’Brien’s, LLC
Delaware
Witt O’Brien’s Payroll Management LLC
Delaware
WITT O’BRIEN’S PR LLC
Puerto Rico
Witt O’Brien’s USVI, LLC
U.S. Virgin Islands









4823-9888-3206v7

--------------------------------------------------------------------------------





Schedule 4
LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE


Grantor
Jurisdiction of Incorporation
Location of Chief Executive Office
Arctic Leasing LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Caribbean Tugz LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
CARIBSHIP LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
CENTRAL GULF LINES, INC.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
CLEANCOR Energy Solutions LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
CLEANCOR Holdings LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
CLEANCOR LNG LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
CLEANCOR Pressure Vessels LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
CLEANCOR SOLUCIONES ENERGÉTICAS LLC
Puerto Rico
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
C-Terms Partners
Florida
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Eco-Tankers Crew Management LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
F2 SEA Inc.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
GATEWAY TERMINALS LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Graham Offshore Tugs LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316



4823-9888-3206v7

--------------------------------------------------------------------------------




Illinois Corn Processing Holdings Inc.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
International Shipholding Corporation
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
KS Maritime Holdings (US) LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
MCCALL BOAT RENTALS OCEAN BARGES LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Mesa LNG Partners LLC


Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
O’Brien’s Response Management, L.L.C.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
ORM Holdings II LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
ORM Holdings Inc.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Phoenix Crew Management LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Port Dania Holdings I LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Port Dania Holdings II LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SCF Barge Line LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SCF Barge Line Vessel Holdings LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SCF Colombia (US) LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SCF Fleeting LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SCF Lewis and Clark Fleeting LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316



4823-9888-3206v7

--------------------------------------------------------------------------------




SCF Lewis and Clark Terminals LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SCF Marine Inc.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SCF Real Estate LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SCF RIVERPORT LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SCF Services LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SCF Shipyards LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SCF Terminals LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SCF Waxler Marine LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Seabulk Chemical Transport Inc.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Seabulk Fleet Management LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Seabulk Marine Services, Inc.
Florida
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEABULK OCEAN TRANSPORT, INC.
Florida
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Seabulk Petroleum Transport LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Seabulk Tankers, Inc.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Seabulk Towing Holdings Inc.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Seabulk Towing Services, Inc.
Florida
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEABULK TOWING, INC.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316



4823-9888-3206v7

--------------------------------------------------------------------------------




Seabulk Transport Inc.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACAP APT Leasing Inc.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACAP Leasing Associates II LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACAP Leasing Associates III LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACAP Leasing Associates IV LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACAP Leasing Associates IX LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACAP Leasing Associates V LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACAP Leasing Associates VI LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACAP Leasing Associates X LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR AMH LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR Asset Management LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR Capital Corporation
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR Commodity Trading LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR Container Lines LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR Environmental Services Inc.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR Holdings Inc.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR Inland River Transport Inc.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316



4823-9888-3206v7

--------------------------------------------------------------------------------




SEACOR Island Lines LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR Management Services Inc.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR Merchant LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR Meridian Inc.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR Ocean Investments LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR Ocean Transport Inc.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR Offshore Ocean Barges LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR Payroll Management LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR Response Inc.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR Sugar LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR Tankers Holdings Inc.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR Tankers Inc.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR Vision Ocean Barges LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SEACOR Worldwide Ocean Barges LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SeaDor Holdings LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SIL Holdings LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
SOYLUTIONS LLC
Illinois
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316



4823-9888-3206v7

--------------------------------------------------------------------------------




Strategic Crisis Advisors LLC
Georgia
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Trailer Bridge Holdings LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
United Ocean Services Inc.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
V&A Commodity Traders LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
WATERMAN STEAMSHIP CORPORATION
New York
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
WESTON BARGE LINE, INC.
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
WITT O’BRIEN’S INSURANCE SERVICES, LLC
New Jersey
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Witt O’Brien’s, LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Witt O’Brien’s Payroll Management LLC
Delaware
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
WITT O’BRIEN’S PR LLC
Puerto Rico
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316
Witt O’Brien’s USVI, LLC
U.S. Virgin Islands
2200 Eller Drive, P.O. Box 13038
Fort Lauderdale, FL 33316

 


4823-9888-3206v7

--------------------------------------------------------------------------------





Annex 1 to
Guaranty and Collateral Agreement


This ASSUMPTION AGREEMENT, dated as of ________________, 201_, made by
______________________________, a ______________________ (the “Additional
Grantor”), in favor of JPMorgan Chase Bank, N.A., as security trustee (in such
capacity, the “Security Trustee”) for the benefit of the Secured Parties (as
defined in the Credit Agreement referred to below). Capitalized terms used but
not defined herein shall have the respective meanings assigned to them in the
Credit Agreement (as defined below).
WITNESSETH:
WHEREAS, SEACOR HOLDINGS INC., a corporation duly incorporated and existing
under the laws of the State of Delaware (the “Borrower”), the banks and other
financial institutions or entities from time to time parties thereto as lenders
and JPMorgan Chase Bank, N.A., as administrative agent, are parties to that
certain Credit Agreement, dated as of March 18, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
their Affiliates (other than the Additional Grantor) have entered into that
certain Guaranty and Collateral Agreement, dated as of March 18, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Guaranty and Collateral Agreement”) in favor of the Security
Trustee for the ratable benefit of the Secured Parties;
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guaranty and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1.     Guaranty and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.1(b) of
the Guaranty and Collateral Agreement, hereby becomes a party to the Guaranty
and Collateral Agreement as a Grantor thereunder with the same force and effect
as if originally named therein as a Grantor and, without limiting the generality
of the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guaranty and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guaranty and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.
2.    Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[Signature Page Follows]


4823-9888-3206v7

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]


By:___________________________
Name:
Title:




4823-9888-3206v7    69

--------------------------------------------------------------------------------





Annex 1-A to
Assumption Agreement
Supplement to Schedule 1
Supplement to Schedule 2
Supplement to Schedule 3
Supplement to Schedule 4






4823-9888-3206v7